Citation Nr: 9903977	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  95-04 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the lumbosacral spine, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1982 to May 1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1993 RO rating decision that increased the 
evaluation for the veteran's traumatic arthritis of the 
lumbosacral spine from zero to 10 percent.


FINDING OF FACT

The veteran's low back disorder is manifested primarily by 
pain, slight limitation of motion, and occasional muscle 
spasms with worsening limitation of motion that produce 
moderate functional impairment; symptoms that produce severe 
functional impairment are not found.


CONCLUSION OF LAW

The criteria for a 20 percent rating for traumatic arthritis 
of the lumbosacral spine are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5292, 
5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Factual Background

The veteran had active service from May 1982 to May 1986.

Service medical records show that the veteran was seen for 
low back pain.

The report of the veteran's VA medical examination in 
September 1986 shows a diagnosis of mechanical low back pain 
with minimal osteoarthritis of the lumbosacral spine.

An October 1986 RO rating decision granted service connection 
for traumatic arthritis of the lumbosacral spine and assigned 
a zero percent rating from May 1986.  This rating remained 
unchanged until the November 1993 RO rating decision.

VA and private medical reports of the veteran's treatment and 
evaluations show the presence of continuous low back problems 
since the late 1980's, including intermittent muscle spasms.  
These records reveal that the veteran takes medication for 
various joint pains, including the low back.  The more 
salient reports with regard to the claim for an increased 
evaluation for the low back disability are discussed in the 
following paragraphs.

A VA medical report of the veteran's outpatient treatment in 
December 1991 shows that he had tenderness in the lumbosacral 
spine area.  Flexion of the lumbar spine was to 25-30 
degrees, hyperextension to 5 degrees, rotation to the left to 
30 degrees, and rotation to the right to 20 degrees.  The 
diagnosis was chronic low back strain with spasm.

A VA rehabilitation consultation in January 1992 shows that 
the veteran had no muscle spasms and ranges of motion of the 
low back were within normal limits.  It was noted that he had 
a history of chronic low back pain with spasm and that the 
pain was not limiting functionally.  He was considered a 
questionable candidate for rehabilitation therapy due to the 
inconsistency of objective findings.  A home program was 
considered appropriate for the veteran.  VA records show that 
he received physical therapy for his low back problems in 
1992.

A private medical report shows that X-rays of the veteran's 
lumbar spine in July 1992 demonstrated degenerative 
osteoarthritic changes of the L3, L4, and L5 vertebrae; 
wedge-shaped T11 and T12 vertebrae with a Schmorl's node the 
interior aspect of the T12 vertebral body; and no evidence 
for ankylosing spondylitis in the lumbar spine.  Private 
medical reports of the veteran's treatment in 1992 reveal 
that he has problems with various joints, including the 
cervical spine.  These records note the presence of 
fibromyalgia and degenerative disc disease.

The veteran underwent a VA medical examination in May 1993.  
The musculoskeletal examination showed no low back 
tenderness.  The examiner was able to raise the veteran's leg 
all the way to normal range without any problem.  
Neurological examination was intact.  The diagnosis was 
osteoarthritis in the lumbar spine and lower thoracic spine.

A private medical report of the veteran's outpatient 
treatment in September 1994 shows obvious muscle spasm with a 
palpable tender knot area in the back of his neck as well as 
another in the lower perispinal muscles in the lower 
thoracic-upper lumbar spine area.  The assessments included 
lower back strain with spasm.

The veteran underwent a VA medical examination in July 1995.  
His gait was normal.  There was no abnormal curvature of the 
lumbar spine.  He held himself in a rather rigid position 
with a good deal of muscle spasm in the paravertebral area in 
the lumbar region thereby limiting his forward bending and 
hyperextension of his spine.  With his legs held extended on 
forward bending, his fingertips only approximate the level of 
the knees.  Hyperextension of the spine was about 50 percent 
limited.  While lying supine on the examining table, straight 
leg raising could be done to 75 degrees when he complained of 
pain behind his knees and not in his back.  The examiner 
concluded that the veteran's problems were difficult to 
assess and recommended additional studies, including X-rays 
of the lumbosacral spine and neurological evaluation.  The 
examiner felt that the veteran's problems were to some extent 
functional.  

VA X-rays of the veteran's lumbosacral spine in July 1995 
revealed slight anterior wedge deformity of the T12 body.  
Degenerative changes were present throughout the lumbar 
spine.  There was no definite degeneration of the 
intervertebral discs.  There was no evidence of 
spondylolisthesis or spondylolysis.

In August 1995, the veteran underwent a VA neurological 
evaluation.  He stayed in a very rigid position and had 
muscle spasm in his lumbar region.  He had difficulty with 
hyperextension, and leg raising sign was positive.  He had 
severe pain if he raised his leg more than 75 degrees.  No 
significant neurological deficits were associated with a low 
back disorder.

An addendum dated in August 1995 to the report of the July 
1995 VA examination was prepared by the physician who 
conducted that examination.  The report of the August 1995 VA 
neurological consultation was noted.  It was also noted that 
X-rays of the spine revealed degenerative changes in the 
lumbar spine.

The veteran underwent a VA medical examination in July 1997.  
It was noted that he wore a back support at work.  He was in 
no apparent distress and ambulated with normal and symmetric 
fluid gait.  He had good muscle bulk and tone that was 
symmetric, bilaterally.  There was no evidence of scoliosis.  
There was a very mild flattening of the lumbar lordosis.  He 
had good reversal of curvature with forward flexion of the 
lumbar spine to 80 degrees with end range pain.  Extension of 
the lumbar spine was to 15 degrees with end range pain.  
Lateral rotation was 25 degrees to the right and 20 degrees 
to the left.  Lateral flexion was 20 degrees in both 
directions.  No significant neurological deficits were noted.  
The impression was intermittent low back pain secondary to 
mild degenerative joint disease.  The examiner requested X-
rays of the lumbar spine to assess any progression of the 
arthritis.  The examiner noted that the veteran's low back 
pain was nonradicular and did not impair his function on 
normal days.  The examiner noted the possibility that the 
veteran had intermittent exacerbations with overuse and this 
could intensify his pain and cause increased weakness and 
decreased range of motion, but this impairment could not be 
quantified further without examination of the veteran at 
those times.  X-rays of the lumbar spine reportedly showed 
slight interval progression of the degenerative joint 
disease.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A 10 percent evaluation for lumbosacral strain requires 
characteristic pain on motion.  A 20 percent rating is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent rating is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Code 5295.

Some of the evidence indicates the presence of mild anterior 
wedging of the T-12 vertebral body and problems associated 
with thoracic and cervical spine conditions.  The symptoms 
associated with the veteran's non-service-connected upper and 
mid back disorders may not be considered in the evaluation of 
his service-connected low back condition.  38 C.F.R. § 4.14 
(1998).  Some of the evidence indicates the presence of 
degenerative disc disease of the lumbar spine, but VA X-rays 
of the lumbosacral spine in July 1995 revealed no definite 
degeneration of the intervertebral discs.

The veteran asserts that he has pain associated with his 
service-connected low back disorder and this is corroborated 
by the objective medical evidence.  The medical evidence as a 
whole reveals that the veteran's low back disorder is 
manifested primarily by pain, slight limitation of motion of 
the lumbar spine, and intermittent muscle spasms and 
worsening limitation of motion of the lumbar spine during 
periods of flare-ups.  

While the report of the veteran's VA medical examination in 
1997 indicates that the low back disorder produces no more 
than mild impairment with consideration of functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 as required by the holding of 
the United States Court of Veterans Appeals in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the overall evidence leaves 
the Board uncertain as to whether or not this disorder 
produces moderate functional impairment or more than slight 
functional impairment.  The evidence indicates that the 
veteran takes medication for joint pains, including low back 
pain, and wears a back support at work, and that muscles 
spasms in the low back with worsening limitation of motion of 
the lumbar spine are often found.  Hence, the evidence favors 
granting a 20 percent rating for the low back disorder with 
application of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The evidence does not show symptoms of 
the low back disorder that produce severe functional 
impairment.


ORDER

An increased evaluation of 20 percent is granted for the 
traumatic arthritis of the lumbosacral spine.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 8 -


